Citation Nr: 1546777	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from October 1972 to May 1973 and periods of verified active duty for training (ACDUTRA), including from May 17, 1976 to May 30, 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The December 2007 rating decision denied the Veteran's claim for service connection for a low back condition.  The June 2010 rating decision denied a claim for service connection for headaches and an application to reopen a claim for service connection for a neck injury.  

This case was previously before the Board in August 2013, at which time the Board reopened the Veteran's claim for service connection for a cervical spine disability and remanded the claims for additional development. 

The Veteran requested a Board videoconference hearing in a July 2009 statement.  In a January 2013 statement, he stated that he did not desire a Board hearing.  A July 2013 report of general contact reflects that his then representative clarified that the Veteran did not want a Board hearing.  Thus, in an August 2013 Board remand (and an August 2014 Board decision) it was found that the Veteran's hearing request was deemed to have been withdrawn.  

An August 2014 Board decision denied service connection for a cervical spine disability, a low back disability, and headaches.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A June 2015 Court Order effectuated a June 2015 Joint Motion for Remand (JMR) and vacated the August 2014 Board decision and remanded the case to the Board.  The JMR stated, as the basis for remand, that a June 2014 VA examiner's opinion upon which the Board relied in denying the claims for service connection for disabilities of the cervical spine and low back, did not provide a full rationale for his opinion because the opinion was couched in general terms in a catchall list and he provided no analysis to connect the data he noted and his conclusion that the Veteran's disabilities were "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  The examiner had stated that "DDD and muscle strain are multifactorial and caused by or exacerbated by age, time, smoking, poor posture, lack of exercise, obesity, trauma/injury, and heavy physical or repeated lifting (inadequately). Some degree of DDD progresses as we age."  

Thus, the JMR instructed that a remand was warranted for a clarifying addendum or an opinion, either of which was to provide sufficient information for the Board to address whether what the Veteran currently experiences is related to his military service.  Because the claim for service connection for headaches was inextricably intertwined with the claim for service connection for a cervical spine disability, a remand of that claim was required as well.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition to the VBMS electronic file, there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015 the Veteran's attorney requested that the Veteran be provided an opportunity to testify in support of his claims at a videoconference.  In view of the foregoing, the Veteran should be rescheduled for a videoconference at the RO and he and his attorney should be notified of this by correspondence sent to the most recent addresses of record.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference at the RO in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the Veteran.  Notice of the videoconference should be provided to the Veteran and his attorney.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

